Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00839-CR
____________
 
EFRAIN RIVAS GONZALEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County, Texas
Trial Court Cause No. 1046257
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of sexual assault of a child.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to four years= incarceration in the Institutional
Division of the Texas Department of Criminal Justice.  The plea papers included
appellant=s agreement to waive the right of appeal if the court accepted the plea
bargain agreement.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).